KEVIN G. CLARKSON
ATTORNEY GENERAL

Cheryl R. Brooking (Alaska Bar No. 9211069)
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: cheryl.brooking@alaska.gov

Attorney for State of Alaska


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

STATE OF ALASKA,                                       )
                                                       )   Case No. 3:17-cv-00013-SLG
           Plaintiff,                                  )
                                                       )
           v.                                          )
                                                       )
DAVID L. BERNHARDT, in his official capacity           )
as Secretary of the U.S. Department of the Interior,   )
et al.,                                                )
          Federal Defendants,                          )   JOINT UNOPPOSED MOTION
                                                       )   TO EXTEND THE NPS RULE
                                                       )   SUMMARY JUDGMENT
          and                                              BRIEFING SCHEDULE
                                                       )
ALASKA WILDLIFE ALLIANCE, et al.,                      )
                                                       )
           Intervenor-Defendants.                      )
                                                       )
                                                       )




        Case 3:17-cv-00013-SLG Document 199 Filed 08/03/20 Page 1 of 6
                                                       )
SAFARI CLUB INTERNATIONAL,                             ) Case No. 3:17-cv-00014-SLG
                                                       )
           Plaintiff,                                  )
                                                       )
            v.                                         )
                                                       )
DAVID L. BERNHARDT, in his official capacity           )
as Secretary of the U.S. Department of the Interior,   )
et al.,                                                )
                                                       )
          Federal Defendants,                          )
                                                       )
          and                                          )
                                                       )
ALASKA WILDLIFE ALLIANCE, et al.,                      )
                                                       )
           Intervenor-Defendants.                      )
                                                       )

      Plaintiffs State of Alaska and Safari Club International, Federal Defendants, David

Bernhardt et al., and Intervenor-Defendants hereby move for a stay and extension of the

summary judgment briefing schedule on Plaintiffs’ challenges to “Alaska, Hunting and

Trapping in National Preserves,” 80 Fed. Reg. 64325 (Oct. 23, 2015) (“NPS Rule”).

      The State and Safari Club each filed lawsuits (3:17-cv-00013-SLG and 3:17-cv-

00014-SLG) seeking judicial review of the NPS Rule and “Refuge-Specific Regulations;

Public Use; Kenai National Wildlife Refuge,” 81 Fed. Reg. 27030 (May 5, 2016) (“FWS

Kenai Rule”). The cases were consolidated.

      On June 9, 2020, the National Park Service published a final rule amending the

NPS Rule. See, Alaska; Hunting and Trapping in National Preserves, 85 Fed. Reg. 35,181




Joint Unopposed Motion to Extend SJ Briefing Schedule Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al., Document 199 Filed 08/03/20 Page 2 ofPage
         Case 3:17-cv-00013-SLG                                            6 2 of 6
(June 9, 2020). The summary judgment briefing schedule was then extended to allow

efforts to be focused on negotiating a settlement of the NPS Rule claims. ECF 193.

       The summary judgment briefing for the FWS Kenai Rule will be completed soon

and no further extension is requested. The deadline for Plaintiffs to file their NPS brief is

now August 6, 2020 and the parties request an extension to September 17, 2020 to allow

a potential settlement to be developed.

       Accordingly, the Parties request that the Court approve the following modification

of the briefing schedule. All conditions previously outlined in the briefing schedule

approved by the Court continue to apply. Only the dates for the filing of briefs for the NPS

Rule will be modified by the requested extension:

       1.     Plaintiffs’ Summary Judgment Motion. Plaintiffs State of Alaska and

              Safari Club will file their summary judgment motion and brief addressing

              their challenges to the NPS Rule on September 17, 2020.

       2.     Federal Defendants’ Summary Judgment Opposition/Cross-Motion for

              Summary Judgment. Federal Defendants will file their Opposition/Cross-

              Motion for Summary Judgment addressing Plaintiffs’ challenges to the

              NPS Rule within 63 days (nine weeks) after the Plaintiffs’ opening brief

              addressing that rule is filed.

       3.     Intervenor-Defendants’ Summary Judgment Opposition/Cross-Motion

              for Summary Judgment. Intervenor-Defendants will collectively file their

              brief addressing the NPS Rule 14 days after the Federal Defendants’

              Opposition/Cross-Motion for Summary Judgment addressing the NPS Rule

Joint Unopposed Motion to Extend SJ Briefing Schedule Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al., Document 199 Filed 08/03/20 Page 3 ofPage
         Case 3:17-cv-00013-SLG                                            6 3 of 6
            is filed.

      4.    Plaintiffs’ Opposition to Summary Judgment Cross Motion/Reply in

            Support of Plaintiffs’ Summary Judgment Motion. Plaintiffs

            collectively will file their Opposition/Reply in Support of Summary

            Judgment addressing the NPS Rule within 28 days after the Intervenor-

            Defendants’ opening brief addressing the NPS Rule is filed.

      5.    Federal Defendants’ Reply in Support of Cross Motion for Summary

            Judgment. Federal Defendants will file their Reply in Support of Summary

            Judgment addressing the NPS Rule within 28 days after the Plaintiffs’ final

            brief addressing the NPS rule is filed.

      6.    Intervenor-Defendants’ Reply in Support of Cross Motions for

            Summary Judgment. Intervenor-Defendants may file their reply

            addressing the NPS Rule within 14 days after the Federal Defendants’ final

            brief addressing the NPS Rule is filed.

      Respectfully submitted this 3rd day of August, 2020.

                                               KEVIN G. CLARKSON
                                               ATTORNEY GENERAL

                                               /s/ Cheryl R. Brooking
                                               Cheryl R. Brooking (AK Bar 9211069)
                                               Senior Assistant Attorney General
                                               Department of Law
                                               1031 W. 4th Avenue, Suite 200
                                               Anchorage, AK 99501
                                               Phone 907-269-5100
                                               Fax 907-276-3697
                                               cheryl.brooking@alaska.gov
                                               Attorneys for Plaintiff State of Alaska

Joint Unopposed Motion to Extend SJ Briefing Schedule Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al., Document 199 Filed 08/03/20 Page 4 ofPage
         Case 3:17-cv-00013-SLG                                            6 4 of 6
                                            Prerak Shah
                                            Deputy Assistant Attorney General
                                            United States Department of Justice
                                            Environment and Natural Resources
                                            Division

                                            /s/ with permission
                                            Michael S. Sawyer, Trial Attorney
                                            Natural Resources Section
                                            P.O. Box 7611 Washington, D.C. 20044
                                            Phone 202-514-5273
                                            Fax 202-305-0506
                                            Michael.Sawyer@usdoj.gov
                                            Attorneys for Federal Defendants

                                            /s/ with permission
                                            Regina Lennox (NY Bar 4645255) (pro
                                            hac vice pending)
                                            Safari Club International
                                            501 Second Street, NE
                                            Washington, DC 20002
                                            202-543-8733 || 202-403-2244 (fax)
                                            aseidman@safariclub.org
                                            rlennox@safariclub.org

                                            Brent Cole, Esq. (AK Bar 8606074)
                                            821 N. Street, Suite 208
                                            Anchorage, Alaska 99501
                                            907-277-8001 || 907-277-8002 (fax)
                                            brent@akcolelaw.com
                                            Attorneys for Plaintiff Safari Club
                                            International

                                            /s/ with permission
                                            Katherine Strong (AK Bar No. 1105033)
                                            Brian Litmans (AK Bar No. 0111068)
                                            Trustees for Alaska
                                            1026 W. Fourth Avenue, Suite 201
                                            Anchorage, Alaska 99501
                                            Telephone: 907-276-4244
                                            kstrong@trustees.org
                                            blitmans@trustees.org
                                            Attorneys for Intervenor-Defendants

Joint Unopposed Motion to Extend SJ Briefing Schedule Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al., Document 199 Filed 08/03/20 Page 5 ofPage
         Case 3:17-cv-00013-SLG                                            6 5 of 6
                            CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020 a copy of the foregoing notice was served
by electronic means on all counsel of record by the Court’s CM/ECF system.

                                /s/ Cheryl R. Brooking
                               CHERYL R. BROOKING




Joint Unopposed Motion to Extend SJ Briefing Schedule Case No. 3:17-cv-00013-SLG
State of Alaska v. Bernhardt et al., Document 199 Filed 08/03/20 Page 6 ofPage
         Case 3:17-cv-00013-SLG                                            6 6 of 6
